Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 1 of 8 Page ID #:2521



     1 BRIAN WEISS
       Court Appointed Receiver
     2 Force Ten Partners, LLC
       20341 S.W. Birch Street, Suite 220
     3 Newport Beach, CA 92660
       Tel: 949-357-2368
     4 Email: bweiss@force10partners.com

     5

     6

     7

     8
                          UNITED STATES DISTRICT COURT
     9
                         CENTRAL DISTRICT OF CALIFORNIA
    10

    11
         In re                                Case No. 8:18-CV-01644-VAP-KES
    12
         EAGAN AVENATTI, LLP                  RECEIVER’S FIFTH INTERIM
    13                                        REPORT
                          Debtor
    14                                        Date:     No Hearing Required
                                              Time:
    15                                        Place:
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                         RECEIVER’S FIFTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 2 of 8 Page ID #:2522



     1         Pursuant to the Joint Stipulation between Judgment Debtor Eagan Avenatti,
     2   LLP (“EA”) and Michael Avenatti (“Avenatti”) and Judgment Creditor Jason Frank
     3   Law, on February 13, 2019, I (Brian Weiss) was appointed as the Receiver of EA
     4   (the “Appointment Order”) [Docket No. 53]. This is my report for the period ended
     5   July 31, 2019.
     6         The purpose of this report is to provide:
     7            • A narrative of material events;
     8            • A financial report;
     9            • An accounting of the income and expenses incurred in the
    10         administration of EA, including the Receiver’s fees and expenses.
    11   Efforts by the Receiver to Identify, Quantify and Recover Assets and Material
    12   Events
    13      • I have performed extensive analyses of EA banking transactions and
    14   identified approximately fifty parties that may have received fraudulent transfers.
    15   Landau Gottfried & Berger LLP (“LGB”) sent demand letters to persons and
    16   entities identified by me that may be recipients of fraudulent transfer claims under
    17   applicable State laws to recover such transfers and are in the process of answering
    18   questions of and requesting information from those recipients regarding the
    19   transfers. In some instances, LGB determined that the transfers are not avoidable
    20   because the payments were in satisfaction of legitimate obligations incurred by EA
    21   and the transferees received those transfers without any reason to believe that they
    22   might be avoidable. In other instances, LGB determined that the transferee is no
    23   longer in business or is located outside of and has no business operations within the
    24   United States. In other instances, LGB received responses to my demand letters
    25   requesting additional information about my claim seeking repayment of the
    26   transfers. In each such case, LGB substantively responded to those requests but, to
    27   date, LGB’s efforts have not resulted in any settlements or settlement offers.
    28   Accordingly, after reviewing the exchanges between LGB and the transferees or
                                            1
                             RECEIVER’S FIFTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 3 of 8 Page ID #:2523



     1   their legal counsel and further discussions with LGB, I have authorized LGB to
     2   complete the preparation of and to file asset recovery complaints. At the same
     3   time, LGB is continuing to communicate with transferees of EA’s assets to
     4   informally resolve the estate’s claims, subject to court approval.
     5       • In litigation entitled Eagan Avenatti, LLP v. Stoll, et al., etc., Case No. 30-
     6   2011-00483570 [consolidated with Case No. 30-2013-00627604] 1, pending in the
     7   Superior Court of California, County of Orange, defendant Stoll, Nussbaum &
     8   Polakov (“SNP”) filed a second amended complaint (the “SAC”) against EA,
     9   alleging various claims arising from EA’s purported diversion of legal fees claimed
    10   as owed to it as contingency fee co-counsel with EA in litigation resolved in the
    11   client’s favor. LGB, at my instruction, cooperated with SNP by providing financial
    12   and other information about this receivership case, explaining why litigation against
    13   the estate would not be in the interests of either party and why I would not accept
    14   service of the FAC unless and until the District Court approved a motion requiring
    15   me to do so, and offering to allow SPN a claim against the receivership estate for
    16   the contractual amount of its claimed fee. SPN rejected that offer and my demand
    17   that it obtain leave of this Court prior to proceeding against me on the SAC.
    18   Instead, SNP served on me and filed a request for entry of default on that pleading
    19   and served on me a subpoena to produce documents. At my request, LGB is filing
    20   an objection to the default request and serving an objection to the subpoena.
    21   During this reporting period, SNP sought entry of the default against EA. To date, I
    22   have not been served with any entry of default. Although, pursuant to the
    23   Appointment Order, Avenatti has no authority to act for EA, on or about July 22,
    24   2019, Avenatti purported to serve and file an answer on behalf of EA to SNP’s
    25   SAC; in that pleading, Avenatti identified himself as the “Attorney” EA and other
    26

    27   1
           Two parties in this consolidated case also commenced litigation against EA and certain former firm
         attorneys in the Santa Barbara Superior Court, Parrish, et al., v. Michael Avenatti, et al., Case No.
    28   19CV01686.

                                                2
                                 RECEIVER’S FIFTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 4 of 8 Page ID #:2524



     1   cross-defendants. I have instructed LGB to notify the California State Bar of that
     2   unauthorized filing by Avenatti;
     3      • In the prior reporting period, EA’s former client Geoffrey E. Johnson filed a
     4   complaint entitled Johnson v. Avenatti, et al., Case No. 30-2019-01076162-CU-PN-
     5   CJC, in the Superior Court of California, County of Orange. The complaint asserts
     6   various claims against EA and certain former attorneys and a staff member of the
     7   firm for various claims arising from the purported improper diversion of funds from
     8   a settlement achieved on Mr. Johnson’s behalf. At my instruction, LGB
     9   communicated with plaintiff’s counsel about that claim and provided information
    10   about this receivership, explained why litigation against the estate would not be in
    11   the interests of either party and why I would not accept service of the complaint
    12   unless and until the District Court approved a motion requiring me to do so, and
    13   offering to allow plaintiff’s claim against the receivership estate for the contractual
    14   amount to which he would be entitled pursuant with his engagement agreement
    15   with EA. To date, I have not received notice that Mr. Johnson’s counsel has sought
    16   relief from the District Court to serve that complaint on me and or that Mr. Johnson
    17   is agreeable to the settlement proposal made to his counsel by LGB;
    18      • Prior to this reporting period former EA client Gregory Barela and Talitha
    19   Barela commenced an arbitration through JAMS against Michael Avenatti,
    20   Avenatti & Associates, EA and certain of the firm’s attorneys for various claims
    21   arising from the purported improper diversion of funds from a settlement achieved
    22   on Mr. Barela’s behalf. My counsel and I met with Mr. Barela’s attorney about that
    23   claim and provided information about this receivership, explained why litigation
    24   against the estate would not be in the interests of either party, and offering to allow
    25   Mr. Barela’s claim against the receivership estate for the contractual amount owed
    26   to him pursuant with his engagement agreement with EA. Thereafter, LGB
    27   received communications from JAMS stating that the claimants intended to pursue
    28   the arbitration. During this reporting period, Avenatti filed a motion to stay the
                                            3
                             RECEIVER’S FIFTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 5 of 8 Page ID #:2525



     1   JAMS arbitration, arguing, among other things, that prosecuting the matter to
     2   judgment while criminal charges are pending against Avenatti would violate his
     3   Constitutionally protected right against self-incrimination. In response, the
     4   claimants requested that the proceeding be dismissed without prejudice so that they
     5   could seek relief in the Superior Court;
     6      • In April 2019, former EA clients, William Parrish and Timothy Fitzgibbons
     7   commenced litigation entitled Parrish, et al. v. Avenatti, et al., Case No.
     8   19CV10686, in the Superior Court of California, County of Santa Barbara, against
     9   Avenatti, EA and others. The complaint asserts causes of action against the
    10   defendants for, among other things, professional negligence, breach of fiduciary
    11   duty and fraud. At my request, LGB has communicated with the plaintiffs’ counsel
    12   about those claims, the assets and potential liabilities of the receivership estate, and
    13   settlement. They also informed plaintiffs’ counsel that I would not voluntarily
    14   appear in that action unless and until plaintiffs filed a motion before the District
    15   Court for leave to proceed against the estate obtained an order approving that
    16   request. To date, I have not received notice that such motion has been filed.
    17      •   The receivership estate is pursuing an interest in a Honda jet indirectly
    18   owned by Avenatti and a third-party which has been seized by the IRS to pay taxes
    19   claimed as owed by Avenatti. EA had used its funds to pay part of the purchase
    20   price of the jet and, for that reason, my counsel and I believe the estate has a right
    21   to recover that sum upon the sale of the jet. Discussions with multiple parties
    22   asserting an interest in the jet are on-going to sell the jet and resolving competing
    23   claims against the anticipated sale proceeds. Those discussions have continued
    24   during this reporting period, including through an “all-hands” conference call with
    25   counsel for the IRS and all parties (through their respective counsel) asserting a
    26   financial claim in the jet. To date, the dispute over the disposition of the jet has not
    27   been resolved, notwithstanding that the failure to immediately sell that asset creates
    28   additional expenses which likely will diminish the net value available upon the sale
                                            4
                             RECEIVER’S FIFTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 6 of 8 Page ID #:2526



     1   of that asset. Accordingly, I have instructed LGB to continue to attempt to resolve
     2   the disputed issues.
     3      • Recently, I learned that Lisa Storie-Avenatti (Avenatti’s former spouse)
     4   caused a writ of execution to be issued by the Orange County Family Law Court in
     5   which the marital dissolution proceeding is pending and levied by the Orange
     6   County Sheriff’s office against art works in the possession of a third-party art
     7   storage facility, which assets I believe were paid for by EA and are assets of the
     8   receivership estate. I have requested LGB to object to the writ of possession and to
     9   take further legal action to protect the estate’s rights and recover all avoidable
    10   transfers of EA’s assets to Ms. Storie.
    11      • Based on my assessment, as of the date of this report, and subject to further
    12   investigation, the key assets potentially available for recovery include:
    13             • Recoveries from active client cases, most of which are contingency-
    14                based;
    15             • Artwork (see above) and office furniture and equipment, which may be
    16                subject to an enforceable Asset Purchase Agreement by which X-Law
    17                Group purportedly purchased those assets from EA. Certain of the
    18                assets also may be subject to a Superior Court Order and a Marital
    19                Dissolution Agreement between Avenatti and his former spouse, Lisa
    20                Storie-Avenatti and to a Judgment lien asserted by Jason Frank Law;
    21             • EA funds used to purchase an interest in the Honda jet owned by
    22                Passport 420 LLC (an entity in which Avenatti claims an ownership
    23                interest). As discussed above, the jet has been seized by the IRS and
    24                currently is held in a third-party aircraft storage facility. I have been
    25                working with LGB and counsel for the IRS to facilitate the sale of the
    26                jet.
    27      • During this reporting period, LGB completed preparation of a draft motion to
    28   authorize the sale of these assets (both X-Law Group and Jason Frank Law may
                                               5
                                RECEIVER’S FIFTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 7 of 8 Page ID #:2527



     1   claim an interest in the office furniture and equipment), as well as the art work
     2   which had been held in another storage facility but recently was seized by the
     3   Orange County Sheriff’s office pursuant to a writ of execution obtained by Ms.
     4   Storie who also claims an ownership interest in at least some of the art work. I
     5   intend to object to that seizure and to seek recovery of those assets so that I may
     6   proceed to file a motion to sell these assets (See above discussion). Also during
     7   this reporting period, LGB and I have been required to respond to claims by or on
     8   behalf of Avenatti to obtain at no cost Avenatti, and without client approval,
     9   unfettered access to and a copy of all of EA’s client files and EA business and
    10   financial records. In connection therewith, my counsel has responded to a request
    11   for information by the California State Bar, in the form of a declaration signed
    12   under penalty of perjury and filed in a pending Bar proceeding against Avenatti.
    13   Shortly after that declaration was filed, Avenatti filed a motion in the criminal
    14   proceeding against him, United States of America v. Avenatti, Case No. SACR 19-
    15   61-JVS, pending in the United States District Court, Central District of California,
    16   for access to those documents. I have instructed LGB to oppose that motion on the
    17   grounds that I have offered to make relevant documents available to Avenatti on
    18   reasonable terms, which he has ignored. The hearing on that motion is currently set
    19   for August 26, 2019.
    20 Financial Report

    21         As of July 31, 2019, I am holding pursuant to the Appointment Order
    22   $6,265.51 in cash. As of the date the Appointment Order, EA did not have cash in
    23   its bank accounts.
    24   Summary of EA’s Monthly Income and Expenses
    25         From the date of the Appointment Order through July 31, 2019, the EA
    26   receivership estate has incurred no operating costs. The professional fees incurred
    27

    28

                                             6
                              RECEIVER’S FIFTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 100 Filed 08/07/19 Page 8 of 8 Page ID #:2528



     1   during this reporting period and since my appointment as the Receiver include the
     2   following:
     3

     4                              Fees & Costs
     5        Professional            Incurred              Fees Paid        Total Fees Due
     6    Receiver & Force       July 2019 $13,956.00                   $0       $144,689.18
     7    Ten Partners, LLC      See Exhibit A
     8    Landau Gottfried &     July 2019 $28,857.51                   $0       $278,515.83
     9    Berger LLP
    10

    11         As described in this report, I am continuing to carry out my court-ordered
    12   duties and my efforts are ongoing. I will report all material developments in future
    13   reports.
    14         This report contains information that is subject to my continuous review, and
    15   every effort will be made to advise the recipients of any significant changes or
    16   corrections.
    17         I hereby declare that this report is accurate to the best of my
    18         knowledge. Executed at Newport Beach, California on August 7, 2019.
    19

    20
                                                        BRIAN WEISS, RECEIVER
    21

    22

    23

    24

    25

    26

    27

    28

                                            7
                             RECEIVER’S FIFTH INTERIM REPORT
